                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,                        )
                                                 )
               Plaintiff,                        )
                                                 )       CRIMINAL NO. 17-02558-MV-1
       vs.                                       )
                                                 )
ARTHUR PERRAULT                                  )
                                                 )
               Defendant.                        )


                            MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on Defense’s Opposed Motion for Daubert

Hearing [Doc. 39].   In his Motion, Mr. Perrault requests that the Court conduct a Daubert hearing

with respect to the United States’ proposed expert, Dr. Gail S. Goodman.     In its Response [Doc.

42], the United States requests that the Court deny Mr. Perrault’s Motion for a Daubert hearing

[Doc. 42].   In his Reply [Doc. 47], Mr. Perrault renews his request for a Daubert hearing in order

to address the proposed expert testimony of Dr. Goodman.          Having considered the Motion,

relevant law, and being otherwise fully informed, the Court finds that Mr. Perrault’s Motion is not

well-taken and that a Daubert hearing is not warranted.        Accordingly, the Motion will be

DENIED.

                                        BACKGROUND

       The United States filed a Notice of Intent to Offer Expert Testimony of child psychologist,

Dr. Gail S. Goodman [Doc. 33].        Dr. Goodman received her B.A., M.A., and a Ph.D. in

Developmental Psychology from the University of California, Los Angeles.          Doc. 33-1 at 1.

She is currently the Distinguished Professor of Psychology at the University of California, Davis

and previously served as president of the American Psychology Law Society (Division 41) and the
American Psychological Association (Division 7). Id. at 1-2. She is a consultant for the Special

Assault Forensic Evaluation Center of the Sacramento County Child Protective Services, has

consulted with governments and agencies around the world on issues concerning child victims in

the legal system, and has served as an expert in cases before the Supreme Court of the United

States. Id.

        The United States posits that based on Dr. Goodman’s knowledge, skill, training, research,

and experience related to child sexual abuse, she is qualified to provide expert testimony in ten

distinct areas relating to victim behaviors, reactions, and characteristics. Id. at 2-4. She would

additionally offer evidence regarding delayed disclosure of abuse by child sexual assault victims,

disclosure over time and in a piecemeal fashion, later attempts to recant or deny prior statements,

triggering events or life changes that may impact delayed disclosure of abuse, and passive

compliance by victims as well as conflicting feelings towards the offender. Id.      Furthermore,

she would testify about offender characteristics, including methods of grooming, influencing,

persuading, coercing, forcing, threatening, or inducing victims into engaging in sexual acts. Id.

at 4.   The United States asserts that it reserves the right to elicit testimony “regarding other

matters that may be raised during cross-examination” based on evidence introduced by Mr.

Perrault or testimony elicited from his experts. Id. at 5.

        Mr. Perrault requests a Daubert hearing in order to address the proposed expert testimony

of Dr. Goodman. See Doc. 39.        He argues that Dr. Goodman will not be able to confirm or

validate the allegations set forth in the Indictment, so the Court should address whether her

testimony is admissible. Id. at 1. However, Mr. Perrault does not provide any legal authority

in support of his argument.




                                                 2
        In response, the United States directs the Court to consider Rule 702 of the Federal Rules

of Evidence, stating that an expert whose testimony is both reliable and relevant may testify “in

the form of an opinion or otherwise.” Doc. 42 at 3 (citing Fed. R. Evid. 702; United States v.

Neris, Cr. No 10-2604 MV, 2012 WL 13081447, at *1 (D.N.M. Feb. 17, 2012) (Vazquez, J.)).

The United States points out that other courts have permitted testimony of child psychologists as

expert witnesses in sexual abuse cases.       Id. at 4.   Specifically, child psychologists have been

allowed to testify about “general behavior characteristics” of victims.        Id.   The United States

also discusses the Court’s “gatekeeper function,” and the wide latitude it has in determining the

reliability and admissibility of expert testimony. Id. at 5. Most germane to the instant matter,

the United States argues that the trial court is not required to hold “reliability” proceedings where

the reliability of an expert’s methods is not in dispute or called into question. Id. (citing United

States v. Velarde, 214 F.3d 1204, 1209 (10th Cir. 2000) (citation omitted)).

       The United States further argues that, contrary to Defense’s assertions, Dr. Goodman is not

a fact witness and is not permitted to offer her opinion about either John Doe’s truthfulness or Mr.

Perrault’s guilt.   Id.     The United States notes that the expert’s opinion may not “invade the

province of the jury in determining guilt.” Id. at 3.     Rather, it intends only to offer her testimony

regarding “general characteristics of sexual abuse victims, including delayed disclosure, that are

relevant to Defendant’s case.” Id. at 6.      With respect to reliability, the United States argues that

Dr. Goodman is clearly an expert in the field, and highlights that Mr. Perrault does not dispute her

expertise or reliability.     Id.   The United States further argues that her testimony is relevant

because child psychology as it relates to sexual abuse victims is “beyond the ken of the average

juror.” Id. (citing United States v. Michael, Cr. No 06-1833, 2007 WL 9657855, at *3 (D.N.M.

Nov. 15, 2007)(Armijo, J.)). It argues that her specialized knowledge will help the jury better


                                                   3
understand the evidence and allow the jury to determine whether John Doe is credible and whether

Mr. Perrault is guilty based on John Doe’s testimony and other evidence. Id. at 7.

        The United States ultimately argues that a Daubert hearing is not necessary because the

proffered testimony is not new or novel.     Id. (citing United States v. Nichols, 169 F.3d 1255, 1263

(10th Cir. 1999)).   Because Mr. Perrault has not sufficiently called into question Dr. Goodman’s

“qualifications, facts, data, principles, or methods,” and he has not raised any arguments in favor

of excluding her testimony based weighing its probative value against any Rule 403 dangers, the

United States requests that the Court deny Mr. Perrault’s Motion for a Daubert hearing. Id. at 7-

8.

        In his Reply, Mr. Perrault does not dispute that qualified psychologists are often permitted

to testify as experts in sexual abuse cases, but urges the Court to exercise its gatekeeping function

in this case. Doc. 47 at 1. He argues that Dr. Goodman’s expert testimony should be limited to

the issue of “delayed disclosure” alone and renews his request for a Daubert hearing to address

the proposed expert testimony.    Id.

                                             DISCUSSION

     I. Legal Standard

        Rule 702 of the Federal Rules of Evidence governs testimony by expert witnesses. It

permits an expert who is qualified by knowledge, skill, experience, training, or education to testify

in the form of an opinion or otherwise if:

        (a) the expert’s scientific, technical, or other specialized knowledge will help the
            trier of fact to understand evidence or to determine a fact in issue;
        (b) the testimony is based on sufficient facts or data;
        (c) the testimony is the product of reliable principles and methods; and
        (d) the expert has reliably applied the principles and methods to the facts of the
            case.

Fed. R. Evid. 702.     In Daubert v. Merrell Dow Pharmaceuticals, Inc., the Supreme Court

                                                   4
announced four factors for a trial judge to consider in assessing the relevance and reliability of

evidence under Rule 702: testing, peer review, error rates, and general acceptance. 509 U.S. 579

(1993); see also Kumho Tire Co., Ltd. V. Carmichael, 526 U.S. 137, 141 (1999). The Court

emphasized that the inquiry under Rule 702 is meant to be a flexible one, focused on principles

and methodology rather than the conclusions that are generated. Id. at 595-96.         The trial court

judge is responsible for maintaining a gatekeeping role, ensuring that an expert’s testimony is both

reliable and relevant.    Id. at 597.    The Supreme Court later, in Kumho Tire Co., Ltd. v.

Carmichael, extended the holding in Daubert such that the trial judge’s gatekeeping function

applies not only to testimony based on scientific knowledge but also to testimony based on

technical and other specialized knowledge.     526 U.S. 137, 141 (1999).

       To be admissible under Rule 702, evidence must be both relevant and reliable. Daubert,

509 U.S. at 589.   Evidence is relevant if it “has any tendency to make a fact more or less probable

than it would be without the evidence.”      Fed. R. Evid. 401.    In the context of Rule 702, the

expert must provide testimony based on his or her specialized knowledge that is “beyond the ken

of the average juror.” Michael, 2007 WL 9657855, at *3 (quoting United States v. Tapia-Ortiz,

23 F.3d 738, 740-41 (2d Cir. 1994)). Thus, the expert must be able to “help the trier of fact to

understand evidence or determine a fact in issue.” Fed. R. Evid. 702.

       With respect to reliability, the Kumho Court reiterated that the test is a flexible one, and

held that a trial court has “the same broad latitude when it decides how to determine reliability as

it enjoys in respect to its ultimate reliability determination.”      Id. at 141-42.     The factors

announced in Daubert are not a “definitive checklist or test,” but rather they should guide the trial

judge in determining whether expert testimony is reliable. Id. at 150-52. In making a reliability

determination, a trial judge has “broad latitude.” Id. at 153.


                                                 5
       However, the determination as to whether the testimony has a “reliable basis in the

knowledge and experience of [the relevant] discipline” is only required where the factual basis,

data, principles, methods, or application “are called sufficiently into question.” Id. at 149.     In

other words, the trial judge has the discretionary authority to “avoid unnecessary ‘reliability’

proceedings in ordinary cases where the reliability of an expert’s methods is properly taken for

granted.” Id. at 152; see also Velarde 214 F.3d at 1209.     As follows, the Tenth Circuit has found

that there was no abuse of discretion where the trial court declined to hold a preliminary evidentiary

hearing where the disputed evidence did not involve “new scientific theory and the testing

methodologies [were] not new or novel.”       United States v. Nichols, 169 F.3d 1255, 1263 (10th

Cir. 1999).   Despite the discretion to choose the manner of testing reliability, the Tenth Circuit

has made clear that the trial court must “make some kind of reliability determination” on the record.

Velarde, 214 F.3d at 1209.

       The Tenth Circuit has held that in the context of child sexual abuse cases, experts that are

properly qualified may be allowed to testify as to their opinion on whether the evidence is

consistent or inconsistent with the allegations of sexual abuse, or regarding “characteristics of

sexually abused children” more generally, including a description of the “characteristics the

alleged victim exhibits.”    United States v. Charley, 189 F.3d 1251, 1264 (10th Cir. 1999); see

also United States v. Koruh, 210 F.3d 390, *2 (10th Cir. 2000).       In Charley, the Tenth Circuit

found that there was no abuse of discretion by the district court allowing the expert’s “general and

conditional” opinions.       Id.   Other courts have permitted testimony concerning general

characteristics of sexually abused children that was limited to “a discussion of a class of victims

generally.” United States v. Antone, 981 F.2d 1059, 1061-62 (9th Cir. 1992).




                                                  6
        However, an expert may not comment on the credibility of the victim in the case. See

Charley, 189 F.3d at 1267.       Expert testimony regarding the credibility of another witness is

generally impermissible as it invades the jury’s “vital and exclusive function to make credibility

determinations.” Id. Rather than “assist[ing] the trier of fact” as required by Rule 702, this

would “usurp a critical function of the jury.” United States v. Magnan, Cr. No. 17-8026, 2018

WL 6252869, at *3 (10th Cir. Nov. 28, 2018) (Eid, J.) (citation omitted). Expert testimony that

merely vouches for another witness’s truthfulness is not permissible. Velarde, 214 F.3d at 1211.

In the context of sexual abuse, an expert’s opinion that the abuse did or did not occur based on the

alleged victim’s statements is impermissible, as that goes to the credibility of the alleged victim.

Charley, 189 F.3d at 1267.       “As a general matter, expert witnesses may not usurp the jury’s

factfinding role in determining which version of events is more credible.”      Michael, 2007 WL

9657855 at *3.

    II. Analysis

        Based on Dr. Goodman’s background provided by the United States, the Court finds that

her expert testimony is admissible under Rule 702.           Given her extensive education and

professional experience [Doc. 33-1], it is clear that her “specialized knowledge will help the trier

of fact to understand evidence or to determine a fact in issue.” Fed. R. Evid. 702. Her 67-page

curriculum vitae demonstrates that her specialized knowledge is undoubtedly “beyond the ken of

the average juror.” See Michael, 2007 WL 9657855, at *3.          Therefore, her testimony will be

relevant to the issues in this case.

        Furthermore, based on her experience and extensive research into the effects of sexual

abuse on child victims, the Court finds that she is qualified in the area of child psychology. Much

of her research, dating back to 1977, has centered around child sexual abuse, including topics


                                                 7
concerning memory and testimony in court by child abuse victims. See Doc. 33-1 at 4-12.          It is

clear that her testimony would be “based on sufficient facts or data” and would be “the product of

reliable principles” as required by Rule 702.     Fed. R. Evid. 702.     Based on Dr. Goodman’s

education, research, and experience, and the United States’ proffered topics on which Dr.

Goodman will testify, the Court does not find that a preliminary reliability hearing is required in

this case. See Kumho, 526 U.S. at 149, 152.

       Dr. Goodman’s proffered testimony will concern issues such as delayed disclosure of abuse

by victims as well as victim behavior, reactions, and characteristics.    She may also testify as to

offender characteristics.   As such, her testimony falls within the permissible parameters of

general victim characteristics that has been allowed by courts, including in the Tenth Circuit. See

Charley, 189 F.3d at 1264; see also Antone, 981 F.2d at 1061-62; United States v. Bighead, 128

F.3d 1329, 1331 (9th Cir. 1997) (finding no “improper buttressing” where the expert’s testimony

only referred to “a class of victims generally”). There has been no indication that the United

States intends to offer expert testimony on impermissible topics such as credibility of the victim,

or whether the abuse occurred based on the victim’s statements.              Nothing regarding Dr.

Goodman’s proffered testimony suggests that it will impinge on the role of the jury.

       Mr. Perrault does not disagree that qualified psychologists are frequently permitted to

testify as expert witnesses in sexual abuse cases. Doc. 47 at 1. Moreover, he does not dispute

that Dr. Goodman is a qualified expert.    Rather, he argues that if she is permitted to testify, the

Court should limit her testimony to the issue of “delayed disclosure.” Id.    However, he does not

provide a basis for this argument. As Mr. Perrault has not sufficiently called into question Dr.

Goodman’s qualifications as an expert in this case, based on her knowledge, skill, training,

research, and experience, the Court finds that she is qualified to provide expert testimony regarding


                                                 8
all proffered topics. See Doc. 33 at 3-4.

       IT IS THEREFORE ORDERED that Mr. Perrault’s Motion for Daubert Hearing is

DENIED.



DATED this 4th day of March, 2019.



                                                MARTHA VÁZQUEZ
                                                UNITED STATES DISTRICT JUDGE




                                            9
